DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted July 8, 2021, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	The claims are directed to a battery housing “for a motor vehicle battery” but since there is nothing in the claims that positively recite a motor vehicle, this is seen as an intended use.  Please see MPEP 2111.02 for more on the effect of the preamble.
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation unit… which serves for ascertaining a liquid fill level…” (claim 1) and is “configured to trigger an opening…” (claim 2), and is “configured to store … and to trigger an opening of the drainage device…”  and “actuates the pressure equalization valve” (claim 5).   Further limitations including “drainage device which communications with the interior space and which serves for discharging…”, “detection device for detecting an air moisture content and/or a liquid fill level…”, “conveying element for the active suction of liquid…”. 
Further:  In Claim 1, a drainage device can be a drainage valve, para 0008, and a detection device can be a moisture sensor (humidity sensor) or a fill level sensor, para 0008.  In Claim 8, a conveying element can be a pump or blower (para 0016).  All paragraph citations to the instant disclosure are in reference to the published application.  An example of a “unit” for evaluation is not discussed, per se, in the instant disclosure, such that a specific structure is stated, but it is the position of the Office that the skilled artisan would understand the claimed “unit” to be a controller/computer, since the evaluation unit receives information from a sensor to cause water to drain, for example, and thus the recitation of “evaluation unit” does not raise an issue under 35 USC 112(a) or 112(b) for lack of support or clarity. 
Please see MPEP 2181(II)(A). In this section, the MPEP states: “Under certain limited circumstances, the written description does not have to explicitly describe the structure (or material or acts) corresponding to a means- (or step-) plus-function limitation to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Dossel, 115 F.3d at 946, 42 USPQ2d at 1885. Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C. 112. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991). Further, disclosure of structure corresponding to a means-plus-function limitation may be implicit in the written description if it would have been clear to those skilled in the art what structure must perform the function recited in the means-plus-function limitation. See Atmel Corp. v. Information Storage Devices Inc., 198 F.3d 1374, 1379, 53 USPQ2d 1225, 1228 (Fed. Cir. 1999) (stating that the "one skilled in the art" analysis should apply in determining whether sufficient structure has been disclosed to support a means-plus-function limitation); Dossel, 115 F.3d at 946–47, 42 USPQ2d at 1885 ("Clearly, a unit which receives digital data, performs complex mathematical computations and outputs the results to a display must be implemented by or on a general or special purpose computer (although it is not clear why the written description does not simply state ‘computer’ or some equivalent phrase).")”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li US PG Publication 2017/0256764, or in the alternative, under U.S.C. 103 as being obvious over Li US PG Publication 2017/0256764.
Regarding Claims 1 and 9, Li discloses a battery housing for a motor vehicle battery, said battery housing comprising a housing (battery box) 1 for accommodating at least one battery cell 2 in an interior space delimited by the housing, a drainage device (water releasing valve) 12, which communicates with the interior space and which serves for discharging liquid and/or moisture out of the interior space of the housing (para 0025), a detection device (humidity detector probe) 10 for detecting an air moisture content and/or a liquid fill level in the interior space of the housing (para 0027, humidity is analogous to air moisture content), and discloses a cell supervision circuit (CSC) 6 (see Figs 1 and 2 and paras 0022-0027).  Li further recites in para 0027 that the detection device acquires real-time humidity to control the humidity level in the box by comparing humidity data acquired from the probe 10 and compares it to a humidity control warning line in order to determine whether to initiate the moisture removal function or not, said function including liquid accumulating in absorbing area 8 followed by water being released by water releasing valve (drainage device) 12.  Accordingly, the detection unit 10 inherently includes, and is connected to, an evaluation unit that ascertains a moisture content that can be dissipated via the drainage device, as the evaluation unit would inherently be connected to the drainage device in order to instruct it to initiate the drainage process by opening and/or closing in a manner dependent on the moisture content ascertained by the evaluation unit. 
 If it is not inherent that the housing comprises an evaluation unit which is connected to the detection device for detecting an air moisture content and/or a liquid fill level in the interior space of the housing and wherein the evaluation unit is connected to the drainage device and the drainage device is configured to open/close in a manner dependent on the liquid fill level and/or moisture content ascertained by the evaluation unit, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include such an evaluation unit, for example to use the CSC 6 to connect with the detection device and the drainage device, in order to carry out such determinations and instructions, since any computing device would be capable of being programmed in such a way, and Li specifically requires the operations of detecting moisture and determining whether to drain the cell is required based on such information.  Accordingly, whatever device Li uses to make the determination for activating the water drainage operation based on humidity level sensed would require the electrical connectivity required to carry out the claimed operations (meeting Claim 9).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.), and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 2, because the evaluation unit of Li is designed to determine a moisture content and not a fill level, Li is not required to disclose limitations the further define the non-disclosed alternative, liquid fill level.
Regarding Claim 4, Li discloses a pressure equalization valve (air pressure balance valve) 7 which is formed separately from the drainage device and is provided for equalizing pressure in the interior space of the housing with surroundings (Figs 1,2; para 0024).
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li US PG Publication 2017/0256764, as applied to Claim 4, and further in view of Ito US PG Publication 2019/0020075.
Regarding Claim 3, Li discloses the claimed battery housing as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Li fails to specifically disclose wherein the evaluation unit is configured to store a chronological course of a detected moisture content in the interior space of the housing over a defined minimum time period and to trigger an opening of the drainage device if a predefined threshold value for a derivative with respect to time of the detected moisture content is overshot.  However, in the same field of endeavor of battery modules for electric vehicles, Ito teaches to monitor battery packs over time with respect to humidity, i.e. using a humidity sensor that provides humidity information over time to a controller such that the controller can provide notification to another aspect of the system if the a predefined threshold is overshot (e.g. the humidity becomes continuously greater than or lower than first humidity and temperature is greater than first temperature) (see at least the figures and e.g. paras 0036-0038, 0090-0093,  112-0144). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the system of Li such that the evaluation unit is configured to store a chronological course of a detected moisture content in the interior space of the housing over a defined minimum time period and to trigger an opening of the drainage device if a predefined threshold value for a derivative with respect to time of the detected moisture content is overshot because Ito teaches that this type of humidity monitoring over time allows a controller to communicate when a notification must be sent or e.g. action must be taken.  The skilled artisan would appreciate that although Ito does not specifically teach to use the controller to signal the drainage of a battery housing based on humidity readings, the teaching is clear that a controller can track humidity over time and when a condition threshold is surpassed, a notification should be sent out, which is analogous to triggering the drainage of water, for example.
9.	Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li US PG Publication 2017/0256764, as applied to Claim 4, and further in view of Si CN110265600.
Regarding Claim 5, Li discloses the claimed battery housing as described in the rejection of Claim 4, which is incorporated herein in its entirety.  Li fails to specifically disclose an outside sensor connected to the evaluation unit that serves for detecting a moisture content outside the housing, and wherein the pressure equalization valve is configured to open if the moisture content detected by the outside sensor is lower than the moisture content detected by the detection device, wherein the evaluation unit is connected to the outside sensor and the evaluation unit actuates the pressure equalization valve.  However, in the same field of endeavor of battery modules for electric vehicles, Si teaches forced ventilation (removal of humid gas) of a battery housing wherein a first humidity sensor is disposed inside the housing and a second humidity sensor is disposed outside of the housing, and a vent valve is provided to balance air pressure inside of and outside of the housing, wherein the valve is opened when the humidity detection value of the first (inside) sensor is greater than a preset (threshold) value, the combined information provided by the sensors to the controller (an evaluation unit) triggers forced ventilation (see highlighted portion on page 28) with the advantage that this control prevents condensation from affecting the inside of the battery housing and its components while being able to balance the air pressure of the system since external air must be allowed into the housing (see at least the figures and at least all highlighted portions of Si, e.g. pages 4-6, 10-12, 17, 20, 24, 28).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a second sensor outside of the battery housing of Li to provide a second, comparative humidity reading because Si teaches that this allows the incoming air to be used to equalize the internal and external air pressures without negatively affecting the humidity inside the battery housing.  
Regarding Claim 7, the housing of Li has a liquid-conducting cooling device (cooling pipe) 11 for temperature control of the at least one battery cell 2, and Li discloses that leaked cooling liquid converges with condensed water to be drained (paras 0022-0024), but does not disclose wherein a liquid cooling medium used by the cooling device is detectable in the interior space by the detection device.  However, Si teaches that cooling liquid in the similar battery module 100 can be water (see e.g. highlighted portions on page 24) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use water as the cooling liquid of Li since Si teaches this is known and effective, and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  In the combined system of Li and Si, since the detection device senses humidity and if cooling liquid is leaked, the detection device would be capable of detecting leaked cooling liquid detectable in a humidity measurement because of the tendency of liquids to vaporize and exist at equilibrium with liquid phase.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding Claim 8, Li does not teach wherein the drainage device has a conveying element for the active suction of liquid and/or moisture out of the interior space counter to an ambient pressure.  However, Si teaches that in dehumidification, i.e. when forcing moisture out, of the battery module, a pump can be used to convey said moisture (see highlighted portion of p. 28).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a pump in the drainage device of Li because Si teaches that this helps to remove the moisture from the battery module for dehumidification and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  The skilled artisan would understand that this element would act counter to ambient pressure because it is a pump.
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li US PG Publication 2017/0256764, as applied to Claim 4, and further in view of Schmidt US PG Publication 2020/0335833.
Regarding Claim 6, Li discloses the claimed battery housing as described in the rejection of Claim 4, which is incorporated herein in its entirety.  Li fails to specifically disclose an interior pressure sensor for detecting a pressure in the interior space of the housing and an outside pressure sensor for detecting a pressure outside the housing, wherein the pressure equalization valve is configured to open if the pressure detected by the outside pressure sensor is lower than the pressure by the interior pressure sensor, wherein the evaluation unit is connected to the interior and exterior pressure sensors and actuates the pressure equalization valve.  However, in the same field of endeavor of battery modules for electric vehicles, Schmidt teaches that a pressure equalization device is controlled by a evaluation device that receives input from a pressure sensor inside the battery module and from an external pressure sensor (e.g. in the vehicle) and uses the information to determine pressure discrepancies (see Fig 1, paras 0012-0014, 0018, 0031).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide in the battery housing of Li an interior pressure sensor for detecting a pressure in the interior space of the housing and an outside pressure sensor for detecting a pressure outside the housing, wherein the pressure equalization valve is configured to open if the pressure detected by the outside pressure sensor is lower than the pressure by the interior pressure sensor, wherein the evaluation unit is connected to the interior and exterior pressure sensors and actuates the pressure equalization valve because Schmidt teaches that a pressure equalization valve can be triggered in response to pressure differential between pressures sensed by pressure sensors inside and outside the battery housing as actuated by a controller that receives said pressure signals, and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li US PG Publication 2017/0256764, as applied to Claim 4, and further in view of Belton US PG Publication 2011/0177371.
Regarding Claim 10, Li discloses the claimed battery housing as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Li discloses that the CSC 6 is sealed by plastic to prevent moisture from damaging it (para 0023), and discloses wherein multiple electrically contacted cells 2 are provided in the interior space (Fig. 1) but fails to specifically disclose wherein the battery cells are enclosed in fluid-tight fashion in the housing.  However, in the same field of endeavor of battery modules for electric vehicles, Belton discloses that condensation can damage via short circuit any individual battery cells in a battery module (para 0009), and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to enclose the battery cells of Li in fluid-tight fashion in the housing because there is condensed water present in the housing and Belton teaches that this can damage cells.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729